 

Exhibit 10.56

 

 



 

 

AMENDMENT NO. 14

 

 

TO THE

 

 

PRODUCTS AND SERVICES AGREEMENT

 

NO. AIR-12-001

 

 

 

BETWEEN

 

 

AIREON LLC

 

AND

 

HARRIS CORPORATION

Government Communications System Division

 

 

For

 

 

Automatic Dependent Surveillance-Broadcast (ADS-B) Payload Development

 

 

 

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Aireon LLC Business Proprietary Information



 

 

 

PREAMBLE

 

This Amendment No. 14 (the “Amendment”) to the Products and Services Agreement
for ADS-B Payload Development No. AIR-12-001, effective June 19, 2012 between
Aireon LLC and Harris Corporation, Government Communications Systems Division
(the “Agreement”) is entered into on this 12h day of November 2014, by and
between Aireon LLC, a limited liability company organized and existing under the
laws of Delaware, having its office at 1750 Tysons Boulevard, Suite 1400,
McLean, VA 22102 (“Aireon”) and Harris Corporation, Government Communications
Systems Division organized in the state of Delaware with offices located at 2400
Palm Bay Road NE, Palm Bay, Florida 32905 USA (“Contractor”).

 

RECITALS

 

WHEREAS, Aireon and Contractor have engaged in discussions relating to changes
each would like to incorporate in the Agreement; and

 

WHEREAS, the Parties now desire to amend Section 7.4 Invoicing Instructions of
the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Aireon to Contractor under the Agreement and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties hereby
amend the Agreement as follows:

 

1.Capitalized terms used but not defined in this Amendment shall have the
meanings ascribed thereto in the Agreement.

 

2.Article 7.4 is hereby deleted and replaced in its entirety as follows:

 

“Article 7.4 Invoicing Instructions.

 

All accounts payable inquiries, invoices and supporting payment documents shall
be clearly marked with the applicable SOW and shall be sent to the following
address for payment:

 

[***]”

 

 

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Aireon LLC Business Proprietary Information          2

 

 

 

This Amendment may be executed and delivered (including via facsimile or other
electronic means) in one or more counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

All other provisions of the Agreement not expressly referred to in this
Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized representatives as of the date set forth in the Preamble.

 

For Aireon

  For Contractor               AIREON LLC    HARRIS CORPORATION GCSD            
  By: /s/ Donald L. Thoma   By: /s/ [***]               Name: Donald L. Thoma  
Name: [***]                Title: CEO   Title: Contracts Manager  

 

 

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Aireon LLC Business Proprietary Information          3





 

 